DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated August 20, 2020 in which claims 21, 24, and 29 have been amended.  Therefore, claims 21-32 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 21:
Claim 21 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 21 recites the limitations of:
providing media content to a consumer computer device
presenting a tipping interface, related to the media content, to the consumer computer device; and 
receiving tipping input from the consumer, through the tipping interface, wherein the tipping input includes information associated with a tip; 
wherein: the tipping interface is a computer-based interface; the media content includes closing credits and the tipping interface is presented at the beginning of or during the closing credits; 
or the tipping interface is presented at one or more trigger points during the media content.
THE LIMITATIONS OF 
providing media content to a consumer;
presenting a tipping capability, related to the media content, to the consumer; and 
receiving tipping input from the consumer wherein the tipping input includes information associated with a tip; 

or the tipping is presented at one or more trigger points during the media content; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting an “interface”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “interface” language; “providing”, “presenting”, and “receiving” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the commercial interaction in this application relates to completing a financial transaction involving a tip.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “interface”, to perform the “providing”, “presenting”, and “receiving” steps.  The “interface”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “providing”, “presenting”, and “receiving” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(g)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 22-23 further define the abstract idea that is present in their respective independent claim 21, thus, it corresponds to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 22-23 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 24:

Claim 24 recites the limitations of:
providing media content to a consumer computer device;
presenting a tipping interface, related to the media content, to the consumer computer device; and 
receiving tipping input from the consumer computer device, through the tipping interface, wherein the tipping input includes information associated with a tip; and 
wherein: the tipping interface is a computer-based interface; the tipping interface includes elicitation content; 
the tipping interface includes an upsell interface, or the tipping interface includes an indication that a tip will be used for at least one of the following:
financing a sequel for the media content, improving streaming for the media content, improving filtering for the media content, improving distribution of the media content, and improving affordability of the media content.
THE LIMITATIONS OF 
providing media content to a consumer;
presenting a tipping capability, related to the media content, to the consumer; and 
receiving tipping input from the consumer, wherein the tipping input includes information associated with a tip; and 
wherein: the tipping includes elicitation content; 

financing a sequel for the media content, improving streaming for the media content, improving filtering for the media content, improving distribution of the media content, and improving affordability of the media content; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting an “interface”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “interface” language; “providing”, “presenting”, and “receiving” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the commercial interaction in this application relates to completing a financial transaction involving a tip.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “interface”, to perform the “providing”, “presenting”, and “receiving” steps.  The “interface”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “providing”, “presenting”, and “receiving” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(g)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “acquiring”, “storing”, “accessing”, “reading”, “communicating”, “determining”, and “outputting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered 
Dependent claims 25-28 further define the abstract idea that is present in their respective independent claim 24, thus, it corresponds to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 25-28 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 29:
Claim 29 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 29 recites the limitations of:
providing media content to a consumer computer device, 
presenting a tipping interface, related to the media content, to the consumer computer device; and
receiving tipping input from the consumer computer device, through the tipping interface, wherein the tipping input includes information associated with a tip; and wherein: the tipping interface is a computer-based interface;

tipping data for another consumer of the media content; and tipping data for another consumer that shares at least one common characteristic with the consumer, or presenting the tipping interface comprises determining characteristics of the tipping interface based on historical tipping results.
THE LIMITATIONS OF 
providing media content to a consumer, 
presenting a tipping capability, related to the media content, to the consumer; and
receiving tipping input from the consumer, wherein the tipping input includes information associated with a tip; and wherein:
the tipping includes tipping estimate information and the tipping estimate information is based at least in part on at least one item from the following list: 
tipping data for another consumer of the media content; and tipping data for another consumer that shares at least one common characteristic with the consumer, or determining characteristics of the tipping based on historical tipping results; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting an “interface”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “interface” language; “providing”, “presenting”, 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “interface”, to perform the “providing”, “presenting”, and “receiving” steps.  The “interface”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “providing”, “presenting”, and “receiving” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(g)).  The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “acquiring”, “storing”, “accessing”, “reading”, “communicating”, “determining”, and “outputting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(g)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 30-32 further define the abstract idea that is present in their respective independent claim 29, thus, it corresponds to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 30-32 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 21-32 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim, U.S. Patent Application Publication Number 2018/0374121; in view of Van Vleck, U.S. Patent Application Publication Number 2009/0158369.
As per claim 21,
Lim explicitly teaches:  
providing media content to a consumer computer device; (Lim at Fig. 12 and paras. 184 and 189-191) (In accordance with the process shown in the diagrams, a process 1100 begins with the user receiving an invitation to visit a content site (step 
presenting a tipping interface, related to the media content, to the consumer computer device; and (Lim at Fig. 12 and paras. 184 and 189-191) (In accordance with the process shown in the diagrams, a process 1100 begins with the user receiving an invitation to visit a content site (step 1102), for example via e-mail or while web surfing. After visiting the site the user may decide whether he/she enjoyed the visit (step 1104). If not, the user continues surfing in the conventional fashion (step 1106). However, if the user did enjoy the visit to the web site and wants to express his/her appreciation to the content provider, the user can select a link to a gratuity site if one is provided (steps 1108 and 1110). At the gratuity site ( or perhaps en route thereto), a determination may be made as to whether the user is a registered user of the present service (step 1112). If not, the user is offered the opportunity to register (step 1114) and the user may accept or decline the invitation (step 1116). If he/she declines, the user continues surfing in the conventional fashion.)


Van Vleck explicitly teaches: 
	wherein: the media content includes closing credits and the tipping interface is presented at the beginning of or during the closing credits; (Van Vleck 20090158369 at paras. 21-23) ("[0022] In a particular embodiment, the interactive display module 120 may be executable by the STB processor 104 to determine a time to display an interactive display. The time determined by the interactive display module 120 to display the first interactive display may be associated with a time to display opening credits or closing credits. For example, the first interactive display may be displayed at the start of 
	or the tipping interface is presented at one or more trigger points during the media content.  (Van Vleck 20090158369 at paras. 21-23) ("[0022] In a particular embodiment, the interactive display module 120 may be executable by the STB processor 104 to determine a time to display an interactive display. The time determined by the interactive display module 120 to display the first interactive display may be associated with a time to display opening credits or closing credits. For example, the first interactive display may be displayed at the start of the closing credits of a television show or movie included in the media content stream, so that the first interactive display does not interfere with viewing the media content stream. The interactive display module 120 may be executable by the STB processor 104 to display a first interactive display on display device 112 along with or instead of the media content stream. In one illustrative embodiment, the interactive display module 120 may be executable by the STB processor 104 to display the first interactive display as a pop-up window that overlays the media content stream, to enable user interaction with the interactive display while the media content stream is viewed.")
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Van Vleck to provide an improved system and method for displaying media content and an interactive display. (Van Vleck at Abstract and paras. 2-14).
As per claim 22, Van Vleck explicitly teaches:  wherein the media content includes closing credits and the tipping interface is presented at the beginning of or during the closing credits.  (Van Vleck 20090158369 at paras. 21-23) ("[0022] In a particular embodiment, the interactive display module 120 may be executable by the STB processor 104 to determine a time to display an interactive display. The time determined by the interactive display module 120 to display the first interactive display may be associated with a time to display opening credits or closing credits. For example, the first interactive display may be displayed at the start of the closing credits of a television show or movie included in the media content stream, so that the first interactive display does not interfere with viewing the media content stream. The interactive display module 120 may be executable by the STB processor 104 to display a first interactive display on display device 112 along with or instead of the media content stream. In one illustrative embodiment, the interactive display module 120 may be executable by the STB processor 104 to display the first interactive display as a pop-up window that overlays the media content stream, to enable user interaction with the interactive display while the media content stream is viewed.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
As per claim 23, Van Vleck explicitly teaches:  wherein the tipping interface is presented at one or more trigger points during the media content.  (Van Vleck 20090158369 at paras. 21-23) ("[0022] In a particular embodiment, the interactive display module 120 may be executable by the STB processor 104 to determine a time to display an interactive display. The time determined by the interactive display module 120 to display the first interactive display may be associated with a time to display opening credits or closing credits. For example, the first interactive display may be displayed at the start of the closing credits of a television show or movie included in the media content stream, so that the first interactive display does not interfere with viewing the media content stream. The interactive display module 120 may be executable by the STB processor 104 to display a first interactive display on display device 112 along with or instead of the media content stream. In one illustrative embodiment, the interactive display module 120 may be executable by the STB processor 104 to display the first interactive display as a pop-up window that overlays the media content stream, to enable user interaction with the interactive display while the media content stream is viewed.")
Therefore, it would have been prima facie.
Claims 24-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim, U.S. Patent Application Publication Number 2018/0374121; in view of Twist, U.S. Patent Application Publication Number 2018/0158114; in view of Ignacio, U.S. Patent Application Publication Number 2014/0337099.
As per claim 24, 
Lim explicitly teaches:  
	providing media content to a consumer computer device; (Lim at Fig. 12 and paras. 184 and 189-191) (In accordance with the process shown in the diagrams, a process 1100 begins with the user receiving an invitation to visit a content site (step 1102), for example via e-mail or while web surfing. After visiting the site the user may decide whether he/she enjoyed the visit (step 1104). If not, the user continues surfing in the conventional fashion (step 1106). However, if the user did enjoy the visit to the web site and wants to express his/her appreciation to the content provider, the user can select a link to a gratuity site if one is provided (steps 1108 and 1110). At the gratuity site ( or perhaps en route thereto), a determination may be made as to whether the user is a registered user of the present service (step 1112). If not, the user is offered the opportunity to register (step 1114) and the user may accept or decline the invitation (step 1116). If he/she declines, the user continues surfing in the conventional fashion.)
	presenting a tipping interface, related to the media content, to the consumer computer device; and (Lim at Fig. 12 and paras. 184 and 189-191) (In accordance with the process shown in the diagrams, a process 1100 begins with the user receiving an invitation to visit a content site (step 1102), for example via e-mail or while web surfing. After visiting the site the user may decide whether he/she enjoyed the visit (step 1104). 
	receiving tipping input from the consumer computer device, through the tipping interface, wherein the tipping input includes information associated with a tip; and wherein: the tipping interface is a computer-based interface; (Lim at Fig. 12 and paras. 184 and 189-191) (In accordance with the process shown in the diagrams, a process 1100 begins with the user receiving an invitation to visit a content site (step 1102), for example via e-mail or while web surfing. After visiting the site the user may decide whether he/she enjoyed the visit (step 1104). If not, the user continues surfing in the conventional fashion (step 1106). However, if the user did enjoy the visit to the web site and wants to express his/her appreciation to the content provider, the user can select a link to a gratuity site if one is provided (steps 1108 and 1110). At the gratuity site ( or perhaps en route thereto), a determination may be made as to whether the user is a registered user of the present service (step 1112). If not, the user is offered the opportunity to register (step 1114) and the user may accept or decline the invitation (step 1116). If he/she declines, the user continues surfing in the conventional fashion.)


	wherein: the tipping interface includes elicitation content; (Twist 20180158114 at paras. 83-87) ("A charitable donation system 100 provides the post 504 to the recipient 107a within the newsfeed 518. As described above, the charitable donation system 100 customizes the post 504 to include an option to contribute 512 based on the evaluation of donation histories, behavior models, profile information, geographic information, etc.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Twist to provide an integrated online donation option that enables charitable organizations to maximize donations by enabling access to a greater number of potential donors and intelligently suggesting donation quantities and by enabling users to both contribute to a charitable organization and communicate with others in the process. (Twist at Abstract and paras. 2-7).

Ignacio explicitly teaches:  
the tipping interface includes an upsell interface, or the tipping interface includes an indication that a tip will be used for at least one of the following: financing a sequel for the media content, improving streaming for the media content, improving filtering for the media content, improving distribution of the media content, and improving affordability of the media content.  "(Ignacio 20140337099 at paras. 45-50) (""In an aspect, system 100 presents customer 102 with rewards (e.g., points) for specifying a generous gratuity level (e.g., 22%) in order to encourage customer 102 to compensate hospitality worker well. Other monetary and non-monetary rewards may be given, as will 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Twist, and Ignacio to provide an improved system and method to maximize the gratuity received from a customer. (Ignacio at Abstract and paras. 3-14).
As per claim 25, Twist explicitly teaches:  wherein the tipping interface includes elicitation content.  (Twist 20180158114 at paras. 83-87) ("A charitable donation system 100 provides the post 504 to the recipient 107a within the newsfeed 518. As described above, the charitable donation system 100 customizes the post 504 to include an option to contribute 512 based on the evaluation of donation histories, behavior models, profile information, geographic information, etc. ")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Twist, and Ignacio to provide an integrated online donation option that enables charitable organizations to maximize donations by enabling access to a greater number of potential donors and intelligently suggesting donation quantities and by enabling 
As per claim 26, Twist explicitly teaches: wherein the elicitation content comprises a message from an actor, producer, director, or developer of the media content.  (Twist 20180158114 at paras. 83-87) ("In particular, the post 504 posted by the sender 502 includes a message portion 508 and a video 506. Additionally, the charitable donation system 100 provides, to the recipient 107a, an option banner 510 that includes one or more user-selectable options therein. For example, the option banner 510 includes a “Like” option, a “Comment” option, and a “Donate” option (i.e., the option to contribute 512).")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Twist, and Ignacio to provide an integrated online donation option that enables charitable organizations to maximize donations by enabling access to a greater number of potential donors and intelligently suggesting donation quantities and by enabling users to both contribute to a charitable organization and communicate with others in the process. (Twist at Abstract and paras. 2-7).
As per claim 27, Ignacio explicitly teaches:  wherein the tipping interface includes an upsell interface.  "(Ignacio 20140337099 at paras. 45-50) (""In an aspect, system 100 presents customer 102 with rewards (e.g., points) for specifying a generous gratuity level (e.g., 22%) in order to encourage customer 102 to compensate hospitality worker well. Other monetary and non-monetary rewards may be given, as will be apparent to those having skill in the relevant art(s) after reading the description herein.  In another 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Twist, and Ignacio to provide an improved system and method to maximize the gratuity received from a customer. (Ignacio at Abstract and paras. 3-14).
Claim 28 is rejected under 35 U.S.C. § 103 as being unpatentable over Lim, U.S. Patent Application Publication Number 2018/0374121; in view of Twist, U.S. Patent Application Publication Number 2018/0158114; in view of Ignacio, U.S. Patent Application Publication Number 2014/0337099.
As per claim 28, Mowry explicitly teaches:  wherein the tipping interface includes an indication that a tip will be used for at least one of the following: financing a sequel for the media content, improving streaming for the media content, improving filtering for the media content, improving distribution of the media content, and improving affordability of the media content.  (Mowry 20170109699 at paras. 24-26, 31-33, 41-43, 51-53, and 59-61) (disclosing the financing of a sequel such as for in connection with feature films, options for projects not yet produced, projects with or without finished screenplays, projects that are photographed but not yet edited or beyond “rough cut” edit versions, as well as projects completed though not yet distributed and/or not in their 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Twist, Ignacio, and Mowry to provide a system and method for incentive-based exchange for project contribution. (Mowry at Abstract and paras. 3-7).
Claims 29-32 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim, U.S. Patent Application Publication Number 2018/0374121; in view of Carlson, U.S. Patent Application Publication Number 2010/0325048.
As per claim 29,
Lim explicitly teaches:  
providing media content to a consumer computer device, (Lim at Fig. 12 and paras. 184 and 189-191) (In accordance with the process shown in the diagrams, a process 1100 begins with the user receiving an invitation to visit a content site (step 1102), for example via e-mail or while web surfing. After visiting the site the user may decide whether he/she enjoyed the visit (step 1104). If not, the user continues surfing in the conventional fashion (step 1106). However, if the user did enjoy the visit to the web site and wants to express his/her appreciation to the content provider, the user can 
presenting a tipping interface, related to the media content, to the consumer computer device; and (Lim at Fig. 12 and paras. 184 and 189-191) (In accordance with the process shown in the diagrams, a process 1100 begins with the user receiving an invitation to visit a content site (step 1102), for example via e-mail or while web surfing. After visiting the site the user may decide whether he/she enjoyed the visit (step 1104). If not, the user continues surfing in the conventional fashion (step 1106). However, if the user did enjoy the visit to the web site and wants to express his/her appreciation to the content provider, the user can select a link to a gratuity site if one is provided (steps 1108 and 1110). At the gratuity site ( or perhaps en route thereto), a determination may be made as to whether the user is a registered user of the present service (step 1112). If not, the user is offered the opportunity to register (step 1114) and the user may accept or decline the invitation (step 1116). If he/she declines, the user continues surfing in the conventional fashion.)
receiving tipping input from the consumer computer device, through the tipping interface, wherein the tipping input includes information associated with a tip; and wherein: the tipping interface is a computer-based interface; (Lim at Fig. 12 and paras. 184 and 189-191) (In accordance with the process shown in the diagrams, a process 1100 begins with the user receiving an invitation to visit a content site (step 

Carlson explicitly teaches:
	the tipping interface includes tipping estimate information and the tipping estimate information is based at least in part on at least one item from the following list: tipping data for another consumer of the media content; and tipping data for another consumer that shares at least one common characteristic with the consumer, or presenting the tipping interface comprises determining characteristics of the tipping interface based on historical tipping results.  (Carlson at paras. 40-49 and 74-76) (" In addition to the transaction related information, the alert or message may also contain (depending on the consumer's preferences) information regarding actions that the consumer has requested be taken in response to specific transaction characteristics (such as a suggestion of a tip or gratuity amount, or notification that a tip or gratuity has been included in the transaction total in accordance with the consumer's wishes), or an offer to provide the consumer with additional advice regarding tipping or tipping customs 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Carlson to provide a system that provides an alert that may include a suggested amount for a tip and provides the consumer with information that may be used to determine an amount for the tip.  (Carlson at Abstract and paras. 2-21)
As per claim 30, Carlson explicitly teaches:  wherein the tipping interface includes tipping estimate information and the tipping estimate information is based at least in part on tipping data for another consumer of the media content.  (Carlson at paras. 40-49 and 74-76) (" In addition to the transaction related information, the alert or message may also contain (depending on the consumer's preferences) information regarding actions that the consumer has requested be taken in response to specific transaction characteristics (such as a suggestion of a tip or gratuity amount, or 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Carlson to provide a system that provides an alert that may include a suggested amount for a tip and provides the consumer with information that may be used to determine an amount for the tip.  (Carlson at Abstract and paras. 2-21)
As per claim 31, Carlson explicitly teaches:  wherein the tipping interface includes tipping estimate information and the tipping estimate information is based at least in part on tipping data for another consumer that shares at least one common characteristic with the consumer.  (Carlson at paras. 40-49 and 74-76) (" In addition to the transaction related information, the alert or message may also contain (depending 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Carlson to provide a system that provides an alert that may include a suggested amount for a tip and provides the consumer with information that may be used to determine an amount for the tip.  (Carlson at Abstract and paras. 2-21)
As per claim 32, Carlson explicitly teaches:  wherein presenting the tipping interface comprises determining characteristics of the tipping interface based on 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Carlson to provide a system that provides an alert that may include a suggested amount for a tip and provides the consumer with information that may be used to determine an amount for the tip.  (Carlson at Abstract and paras. 2-21)

Response to Arguments
Applicant’s arguments filed on August 20, 2020 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 21-32, Examiner notes the following:  
Applicant argues that the claims are not directed to an abstract idea because the pending claims are directed to an improvement in the use of technology to provide media content to a remote device.  This is not merely the general idea of using computer technology to provide a performance at a remote location.  The pending claims are directed to using technology to improve providing media content at a remote location, and to use technology to monetize, or to improve monetization of, the provision of technology at a remote location.
Examiner disagrees, however, and notes that that any such increased efficiency achieved by better utilization and monetization of a tipping process is merely an improvement to a business process, rather than an improvement to a computer, and without any practical application. A more streamlined tipping process that is run on a generic computer component does not amount to an improvement to the computer.
Additionally, Applicant argues that the pending claims are integrated into a practical application of the alleged judicial exception. The practical application is monetizing media content by using an innovative tipping elicitation and collection scheme in computer/technology environment for remotely providing media content.

As to claim 21, Applicant argues that the combination of Lim and Van Vleck do not teach “disclosure of a tipping interface to make obvious a tipping interface ‘presented at the beginning of or during the closing credits’ or a tipping interface ‘presented at one or more trigger points during the media content’”.
Examiner disagrees, however, and notes that Lim explicitly teaches:  presenting a tipping interface, related to the media content, to the consumer computer device; and (Lim at Fig. 12 and paras. 184 and 189-191) (A tip capability may be presented where if the user did enjoy the visit to the web site and wants to express his/her appreciation to the content provider, the user can select a link to a gratuity site if one is provided.)  Furthermore, Van Vleck explicitly teaches:  wherein: the media content includes closing credits and the tipping interface is presented at the beginning of or during the closing credits; (Van Vleck 20090158369 at paras. 21-23) (For example, the first interactive 
As to claim 24, Applicant argues that “Neither Lim nor Twist discloses that the "tipping interface includes elicitation content”.  Examiner disagrees, however, and notes that Twist explicitly teaches:  wherein: the tipping interface includes elicitation content; (Twist 20180158114 at paras. 83-87) ("A charitable donation system 100 provides the post 504 to the recipient 107a within the newsfeed 518. As described above, the charitable donation system 100 customizes the post 504 to include an option to contribute 512 based on the evaluation of donation histories, behavior models, profile information, geographic information, etc.", such as historical highlights or other information related to the content which encourages a user to provide a tip.)
As to claim 24, Applicant argues that Ignacio does not disclose an upsell interface for media content tipping.  Examiner disagrees, however, and notes that Ignacio explicitly teaches:  the tipping interface includes an upsell interface, or the tipping interface includes an indication that a tip will be used for at least one of the following: financing a sequel for the media content, improving streaming for the media content, improving filtering for the media content, improving distribution of the media content, and improving affordability of the media content.  "(Ignacio 20140337099 at paras. 45-50) (""In an aspect, system 100 presents customer 102 with rewards (e.g., points) for specifying a generous gratuity level (e.g., 22%) in order to encourage customer 102 to compensate hospitality worker well.)
As to claim 29, Applicant argues that Examiner provided no justification for combining Lim and Carlson.  Examiner disagrees, however, and notes, as stated above, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim and Carlson to provide a system that provides an alert that may include a suggested amount for a tip and provides the consumer with information that may be used to determine an amount for the tip.  (Carlson at Abstract and paras. 2-21)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                 

/CHO KWONG/Primary Examiner, Art Unit 3693